Citation Nr: 1014320	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include as residuals of cold injury.

2.  Entitlement to a rating in excess of 30 percent for 
keratoconus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1974 to May 1978 and in the United States Navy from 
December 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Jackson, Mississippi 
in June 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The issue of entitlement to an increased rating for 
keratoconus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record reflects that any diagnosed skin or nail 
disorder currently affecting the Veteran's feet is less 
likely as not related to his Veteran's military service. 




CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2006 the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claim of service connection for a bilateral 
foot condition, to include information and evidence that VA 
would seek to provide and that which the Veteran was expected 
to provide in support of his claim.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established in additional 
correspondence dated in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This pre-adjudicatory 
notice fully complies with applicable regulations and case 
law.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  All identified and 
available relevant post-service treatment records have been 
secured.  The Veteran has been medically evaluated and 
multiple medical opinions have been sought in conjunction 
with his claim.  The medical opinions of record, taken in the 
aggregate, are considered to be adequate for the purposes of 
a service connection determination as they are based on 
consideration of the appellant's prior medical history and 
recent demonstrated symptomatology.  The reports of two 
personal examinations of the Veteran in July 2007 describe 
the relevant impairment of the feet in sufficient detail to 
enable the subsequent medical expert, who reviewed the file 
in its entirety in December 2009 but did not personally 
examine the Veteran, to reach a fully informed opinion on the 
matter requested.  See generally Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, VA has complied with the obligation to obtain an 
adequate medical opinion to allow the Board to reach a fully 
informed decision in this case.  

Service treatment records have also been associated with the 
claims file.  Although in-service hospital treatment records 
for the cold injury in question are not associated with the 
claims file, as discussed in full below, the Board finds that 
the Veteran's consistent history of his own experiences with 
respect to the cold injury, taken in conjunction with a 
nearly contemporaneous notation of a former cold injury 
included on a May 1978 Report of Medical History form, are 
sufficient to show that an in-service cold injury to the feet 
occurred.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994).  As such, a remand to allow VA to search for the 
missing hospital treatment records from Germany in 1975 would 
require significant time and effort, and serve no useful 
purpose in light of the Board's concession that an in-service 
injury occurred.  Similarly, the Board identifies a current 
skin condition of the feet that is subject to potential 
service connection, so seeking additional treatment records 
prior to the claim in question See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (stating that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (finding that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  
In all, the duty to assist has been fulfilled. 



Service Connection

The Veteran seeks service connection for a condition of the 
bilateral feet which he contends initially manifested after a 
cold weather injury incurred during his first period of 
military service in the Army, as opposed to later service in 
the Navy.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Also, if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  The evidence of record 
in this case reflects various complaints of changes to the 
skin and toenails of both feet, as well as subjective 
complaints of cold sensitivity since service.  However, the 
Board finds that there is insufficient observation during 
service to identify a disease entity, and there is not a 
continuity of symptomatology after the injury in question 
sufficient to establish service connection.  Specifically, 
the Veteran asserts that he has experienced problems since 
the cold injury in October 1975, however, there is no mention 
of any residual of cold injury during the Veteran's 
subsequent active military service in the Navy from December 
1980 to September 1982, and VA examiners have noted that the 
Veteran denied a history of skin or foot disorders on 
occasions since service but prior to the instant claim for 
monetary benefits.  See, e.g., Specialist's opinion, December 
2009; VA Medical Center admission, November 1993 (showing no 
complaint of feet or cold injury problems with no skin 
lesions, eruptions, or nail problems identified upon 
examination).  As continuity of symptomatology is not shown, 
the Board returns to a discussion of the three elements of 
service connection outlined above.  38 C.F.R. § 3.303.  

The service treatment records for the relevant period of 
service in the Army show that the Veteran's only skin 
complaint upon entry into service was mild tinea versicolor, 
a common condition resulting in patches of skin differing in 
color from the individual's normal skin tone, sometimes 
called liver spots.  See Dorland's Illustrated Medical 
Dictionary 1956 (31st ed. 2007).  There is no documentation 
of the claimed in-service cold injury and subsequent 
treatment of the feet associated with the service treatment 
records from 1975 when the injury is said to have occurred.  
However, upon separation examination in May 1978, the Veteran 
credibly self-identified "foot trouble" in a report of 
medical history, clarified to have been a cold weather injury 
occurring in October 1975 at Wildflicken Training Area which 
required hospitalization at the time.  The Board finds this 
notation to be consistent with the history currently reported 
by the Veteran and sufficient evidence of an in-service cold 
injury to the feet.  See Service treatment records.  

Nonetheless, in order to establish service connection, the 
in-service injury must be shown to result in a current 
disability.  At the time of the May 1978 examination the in-
service cold injury to both feet was found to have no 
sequella, and the feet were evaluated as normal.  Thereafter, 
at a July 1980 entrance examination for later service in the 
Navy, the Veteran reported no foot problems or prior 
hospitalizations and his feet were clinically evaluated as 
normal.  During naval service in December 1980, the Veteran 
was treated with debridement of callus of the right foot 
without complaint of cold injury residuals.  No other foot 
complaints were recorded, and the Veteran's feet were again 
evaluated as clinically normal upon separation from the Navy 
in September 1982.  Service treatment records. 
  
In more recent medical evidence within the claims file, a 
March 2006 High Risk Foot Clinic notation assesses thick or 
hypertrophic nails, dry skin, fungus, and inter-digital 
onychomycosis with scattered hyperpigmented areas noted on 
both plantar aspects, without open lesions.  There was 
impaired pressure sensation on the proximal aspects of both 
heels.  The Veteran was instructed on foot care and cleaning, 
and advised to use topical antifungal cream as necessary.  VA 
treatment record.  At a November 2006 hearing before a local 
Decision Review Officer (DRO) the Veteran testified that when 
his feet get cold, they become painful with a tingling 
sensation in the bottom, like pins are sticking in the feet.  
DRO hearing transcript.  

The Veteran was then afforded two VA Compensation and Pension 
examinations with respect to the claimed bilateral foot 
condition and residuals of cold injury.  On July 12, 2007, 
the Veteran underwent examination of the feet, while the 
following day he underwent examination under VA's cold injury 
protocol.  Upon initial examination, the Veteran described 
experiencing sharp pain off and on in the right foot greater 
than the left.  He described the pain as a severity ranging 
from zero to seven on a scale of ten, and occurring twice per 
week, usually provoked by long walking or standing.  Physical 
examination of the feet revealed a mild degree of calluses at 
the metatarsal pad on the fourth and fifth toes on the right 
side.  The remainder of the feet examination findings were 
essentially normal.  The diagnosis was of a mild degree of 
keratosis of the right foot.  VA feet examination, July 2007.  
In layman's terms, keratosis is any horny growth, such as the 
calluses reported in this case.  Dorland's Illustrated 
Medical Dictionary 996 (31st ed. 2007) (defining keratosis).  
The examiner opined that the calluses of the right foot are 
less likely as not the result of any in-service cold injury.  
VA feet examination supra.  

Subsequently, in the cold injury protocol examination, the 
examiner did not have the Veteran's claims file for review, 
but noted the Veteran's in-service history as reported by the 
internal examination request form and by the Veteran himself.  
In addition, the examiner was able to review the claims file 
prior to completing an addendum to the original report.  See 
VA cold injury examination report addendum, August 2008.  
Upon cold injury examination, the Veteran was found to have 
normal gait and station with good heel, toe and tandem walk.  
Motor strength was normal with normal bulk.  Sensory was 
intact to fine touch, temperature, and vibration in both 
feet.  Reflexes and pulses were evaluated as normal and 
equal.  No trophic skin changes were found.  There were small 
punctuate areas of hyperpigmentation in the soles of the feet 
bilaterally with some mild dishydrosis.  Two of the nails of 
the right foot were found to be pitted, but none were 
misshapen and there was no onychomycosis.  VA cold injury 
examination, July 2007.  

The examiner found there to be surprisingly little pathology 
of the feet given the Veteran's assertion of the severity of 
the in-service cold injury.  There was no tissue loss, 
trophic skin changes, neuropathy, vascular, or joint 
abnormalities identified.  As such, the only objective 
abnormalities noted were of minimal change in two toenails, 
small areas of hyperpigmentation in the soles of the feet, 
and some mild dishydrosis.  This examiner stated that he was 
not sure whether the skin lesions on the soles were of the 
type to be cold related or not, and suggested that the 
opinion of a dermatologist be obtained.  Id.  In an addendum 
to this report in August 2008, he clarified that the nail and 
skin changes such as those found upon examination are also 
seen in individuals not exposed to cold, and that while skin 
changes from cold injury may wax and wane over time, some 
evidence of skin or nail changes related to cold injury 
residuals should have been present in prior medical 
treatment.  On this basis, the examiner opined that the 
Veteran's identified skin and nail changes of the feet are 
less likely due to cold injury.  VA examination addendum, 
August 2008.  

Nonetheless, as the cold injury examiner noted that a 
dermatologist's opinion would be of use as to the matter of 
whether the identified skin lesions were medically related to 
cold injury, the Board sought an expert medical opinion from 
a dermatologist to determine whether it is at least as likely 
as not that any diagnosed foot condition is medically related 
to the conditions of the Veteran's active military service, 
to include not only the described cold injury, but also the 
wearing of combat boots while marching long distances as 
described upon examination in July 2007.  See Board request 
for specialist's opinion, November 2009; see also Daves v. 
Nicholson, 21 Vet. App.  46 (2007) (finding that VA should 
make efforts to obtain additional information or opinion 
where such may be reasonably obtained).

In December 2009, a VA dermatologist carefully reviewed the 
entire medical record within the claims file and summarized 
the information pertinent to his review, to include the in-
service history previously described herein and the available 
post-service medical records.  The examiner reviewed medical 
histories and physical examinations covering the period from 
1974 to 2007.  After discharge from the military, the opining 
dermatologist noted that the Veteran denied a history of skin 
or foot disorders and that subsequent dermatologic findings 
are in conflict, sometimes noting fungal changes and 
sometimes noting no such changes.  Nonetheless, both recent 
examinations are shown to note hyperpigmentation of the soles 
of the feet, while one notes calluses and "hyperkeratosis."  
Specialist's opinion, December 2009.  Based upon the 
foregoing, the dermatologist opined that "there is no 
documentation of any dermatologic disorder that would be 
associated with cold injury, wearing of military boots, or 
marching for long distances."  Id.  As such, he opined that 
the described dermatologic findings pertinent to this 
Veteran's feet are less likely as not related to his military 
service.  Id.  

Here, the medical opinion by the VA examiner is credible 
because it is based on a thorough review of the file and 
available treatment records and the examiner offered a 
reasonable medical basis for his conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to question the medical determinations of the 
examining and reviewing physicians.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a condition of the 
bilateral feet.  As such, that doctrine is not applicable in 
the instant appeal and his claim must be denied.  


ORDER

Service connection for a bilateral foot condition, to include 
as residuals of cold injury, is denied. 





REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
increased rating for keratoconus is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In hearing testimony before the undersigned in June 2009, the 
Veteran testified that he was scheduled for eye surgery the 
following month.  As VA is on notice of the existence of 
medical records which are potentially relevant to the 
Veteran's claim  and likely show some change in the severity 
of the eye condition in question, reasonable efforts to 
obtain the outstanding private hospital treatment records 
must be undertaken.  38 C.F.R. § 3.159(c) (2009). 

VA's duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of a veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's 
last VA eye examination for Compensation and Pension purposes 
occurred in July 2008, prior to the reported eye surgery.  
Although these examination results are not necessarily stale, 
if the July 2009 eye surgery actually took place, the 
severity of the eye condition may have increased or decreased 
in severity as a result of the surgical intervention.  With 
the lack of subsequent treatment records, the actual current 
severity of the Veteran's service-connected disability is 
unclear.  He must be afforded a contemporaneous and thorough 
VA examination.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the most recent VA treatment records 
that have been associated with the claims file are dated in 
August 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims 
file.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
current severity of the Veteran's 
keratoconus, specifically to include 
Dr. W of University Medical Center and 
any other treatment provider involved 
with the eye surgery scheduled in July 
2009.  Contact any duly identified and 
authorized provider to obtain the 
relevant medical records.  

2.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

3.  Obtain and associate with the claims 
file all outstanding VA treatment records 
for this Veteran, from August 2008 
forward.  

4.  AFTER completion of the development 
requested above, if eye surgery indeed 
took place subsequent to June 2009, 
schedule the Veteran for a VA eye 
examination to determine the current 
severity of his service-connected 
keratoconus.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. A report of examination of 
visual acuity must include the central 
uncorrected and corrected visual acuity 
for distance and near vision using 
Snellen's test type or its equivalent in 
compliance with the provisions of 
38 C.F.R. § 4.76.  The examiner is 
specifically requested to comment, if 
applicable, with regard to any change in 
the Veteran's visual acuity noted since 
the prior examination in July 2008, to 
include as a result of the eye surgery 
which reportedly took place in or around 
July 2009.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

6.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


